 EXETER HOSPITAL377Exeter Hospital and Exeter Hospital Nurse Sub-Committee, Petitioner. Case I-RC-16348March 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer ArnoldM. Marrow. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by directionof the Regional Director for Region 1, the casewas transferred to the Board for decision. There-after, briefs were filed by the Petitioner and theEmployer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudical error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.'2. The labor organization involved, the Petition-er herein, claims to represent certain employees ofthe Employer.3. No question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the following reasons.The Petitioner seeks to represent one unit of reg-istered nurses, consisting of approximately 101 em-ployees, and a second unit, approximately the samesize, of technical employees, including licensedpractical nurses. The Employer acknowledges thatthe Petitioner is a labor organization, but submitsthat it is not qualified to represent the employeesbecause regular full-time charge nurses are activemembers of the Petitioner. The Employer contendsthat, because its charge nurses are supervisorswithin the meaning of the Act, there exists a con-flict of interest which would jeopardize the collec-tive-bargaining process. Additionally, the Employ-er maintains that three employees should be ex-I Jurisdiction is not contested Exeter Hospital is a Ne%% Hampshirecorporation engaged in the operation of a general hospital II has anannual gross x ilume of buhlunSs in excess of $250,O(X)248 NLRB No. 56cluded from the units since they do not share acommunity of interest with the other employees.2The Employer operates a general hospital con-sisting of a main building and the Court Street unit,which are approximately 1-1/2 miles apart. Regis-tered nurses, licensed practical nurses, and techni-cal employees are employed at both buildings.At the highest supervisory level in the nursingdepartment is the director of nursing, who is re-sponsible for all nursing personnel, including regis-tered nurses, licensed practical nurses, nurse's aids,nursing assistants, ward clerks, and orderlies.Below the director are approximately nine nursingsupervisors, who generally work from 7 a.m. to3:30 p.m. on the day shift. However, there is onesupervisor on the evening shift from 3 to 11:30p.m., and one supervisor on the night shift from 11p.m. to 7:30 a.m. Approximately nine head nurses,all of whom work from 7 a.m. to 3:30 p.m., arebelow the supervisors. At the hearing it was stipu-lated that the director of nursing, the nursing su-pervisors, and the head nurses are all supervisorswithin the meaning of the Act.The hospital also employs three assistant headnurses3and a varying number of charge nurses, 16of whom perform full-time charge duty. Full-timecharge nurses direct patient care, and the recorddiscloses that their role is virtually indistinguish-able4from that of a head nurse when no headnurse are stationed on a particular shift. This situa-tion occurs regularly on both the evening andnight shifts, as well as on the day shift in the inten-sive care unit and One South, where pediatric pa-tients and some adult patients are located.Charge nurses are responsible for preparing thework schedules of employees in their respectiveunits, and are authorized to consider and grant re-quests for time off. They also have authority to en-tertain grievances and to discipline employees byverbal or written reprimand. In this capacity theyhave counseled employees concerning lateness, ab-senteeism, and unprofessional conduct. Additional-ly, if a staff member is recommended for promo-tion by a charge nurse, the promotion will begranted without interference from the nursing di-rector. Charge nurses also evaluate employees todetermine whether merit pay increases are appro-priate, and the director of nursing will not changea We agree wsith he Employer hat Sandra Clark, Cathy Cornlish. andSusan Cornish do not share a community of interest ilth other employ-ees. since the record disclose, that hey are clerical employees %%ith nospecial training Therefo re. they are nol includable il either of Ihe unitlsheing ought:' Because the assisrtall head nurses perform the same duties and fullc-tionl as the regular full-lime charge niurse,. e ill treill them the samefor the prpose, of this caseI The olil: disintiton disclosed bh the record Is thlat chairge nIiurses donot participae ill the preparationl of the budgetExeter Hospital and Exeter Hospital Nurse Sub-EXETER HOSPITAL 377> _ _ 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat evaluation even if she disagrees with it. Conse-quently, the merit increases are determined solelyby the charge nurse's evaluation.Supervisory status under the Act depends uponwhether an employee possesses authority to act inthe employer's interest in the manner specified inSection 2(11). Although the Board has found inother circumstances5that charge nurses do notpossess supervisory authority, we find, in light ofthe above, that the charge nurses in the instant caseare supervisors within the meaning of the Act.It remains to be decided whether the Petitioneris qualified to represent the employees in the unit.In Sierra Vista Hospital, Inc.,6the Board set forthits policy regarding conflict-of-interest issues raisedby the active participation of supervisors in a labororganization which seeks to bargain with an em-ployer. The Board stated that the presence of su-pervisors in an association does not bear upon its"labor organization" status, but that the identityand role of those supervisors in the labor organiza-tion could operate to disqualify it from bargainingin certain instances. The Board noted that an activerole by supervisors in internal union affairs couldjeopardize the employees' right to a representativewith an undivided concern for their interests, aswell as the employer's right to expect loyalty fromits own supervisors. The Board concluded that alabor organization may be disqualfied from bar-gaining if it is established that there exists a clearand present danger of a conflict of interest whichwould interfere with the collective-bargaining pro-cess.7Applying the Sierra Vista analysis to the instantcase, we find that the Petitioner is not qualified torepresent the employees for collective-bargainingpurposes. The Petitioner's leadership is composedof a chairperson, who is the sole officer, and fourrepresentatives from each of the three shifts, withthree additional representatives from the CourtStreet unit. Charge nurses are permitted to assumeleadership positions, and the record discloses thatthe current chairperson and several of the shift rep-resentatives are charge nurses.We conclude that the involvement of supervisorsin the Petitioner's organization presents a clear andpresent danger of a conflict of interest whichwould interfere with the collective-bargaining pro-cess. By occupying the important office of chair-person and by serving as shift representatives, su-pervisors are clearly in a position to play a crucialrole in the Petitioner's internal affairs. Consequent-b Doctor's Community Hospital of Victor Valley, d/b/a Victor Valley Hos-pital, 220 NLRB 977 (1975); Meharry Medical College, 219 NLRB 488(1975); Mercy Hospitals of Sacramento, Inc., 217 NLRB 765 (1975).6 241 NLRB No. 107 (1979).7Ibid.ly, permitting representation by the Petitionerwould jeopardize the employees' right to a bargain-ing representative which is exclusively concernedwith their interests, and the Employer's right toloyalty from its own supervisors.It should be noted that the Petitioner met withthe Employer to discuss wages, hours, and workingconditions up until November 15, 1978. However,there is no evidence that the Petitioner has evertaken steps to insulate the collective-bargainingprocess from supervisory participation or influence.This case is therefore distinguishable from BaptistHospitals, Inc., d/b/a Western Baptist Hospital,8where we observed that the labor organization'sbylaws provided for a separate collective-bargain-ing branch, consisting exclusively of nonsupervi-sory personnel and accountable only to the generalmembership. Similarly, in Lancaster OsteopathicHospital Association, Inc.,9we noted that negotia-tions were protected from supervisory influence,since the local bargaining unit assumed ultimate re-sponsibility for collective bargaining, and thestatewide nurses association had no veto powerover the final content of the contract.10The result we reach in this case is consistentwith other well-established Board precedent in-volving supervisory participation in union affairs.In Bausch & Lomb Optical Company," the Boardreiterated its policy that supervisors should not bepermitted to represent employees for collective-bargaining purposes no matter how strongly em-ployees may desire otherwise. The underlying pur-pose of this policy is "to draw a clear line of de-marcation between supervisory representatives ofmanagement and employees because of the possibleconflicts in allegiance if supervisors were permittedto participate in union activities with employ-ees."'2Indeed, the Board has imposed a duty onan employer to refuse to bargain when confrontedwith one of its own supervisors on the union's bar-gaining committee. 13This policy has been applied, in cases outside thehospital context, to disqualify labor organizationssimilar to the Petitioner, which consists exclusivelyof employees of the Employer and is not affiliatedwith any large association. Thus, where employeesformed a union and then elected supervisors to thepositions of business agent, vice president, trustee,and executive board member, the union was dis-qualified because supervisors would be in a positiona 246 NLRB No. 25 (1979).9 246 NLRB No. 96 (1979).10 Id. at fn. 5.'' 108 NLRB 1555 (1954).12 Id. at 1557.13 Welsbach Electric Corporation, 236 NLRB 503 (1978); Banner YarnDyeing Corporation, 139 NLRB 1018 (1962); Nassau and Suffolk Contrac-tors' Association,lnc., 118 NLRB 174 (1957). EXETER HOSPITAL379to influence the union's policies and practices.14Similarly, a union was not permitted to bargainwhere supervisors had been instrumental in its for-mation, and where three of four union officers andtwo of three members of the negotiating committeewere supervisors.'5The Board also dismissed thepetition of a union whose bylaws provided thatonly supervisors were eligible to become members" Alaska Salmon Industry, Inc., 78 NLRB 185 (1948). See also NewYork City Omnibus Corporation, 104 NLRB 579 (1953); Kennecoltt CopperCorporation, 98 NLRB 75 (1952).'5 American District Telegraph Company of Pennsylvania, 89 NLRB1635 (1950)of its board of governors, which was to have afinal voice in all matters.'6Therefore, dismissal of the instant petition is con-sistent with our longstanding refusal to "knowinglyaccord a place on the ballot in any election con-ducted by the Board to a labor organization whichis not capable of dealing on behalf of ordinary em-ployees at arm's length with their employer."'7ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.'6 Brunswick Pulp & Paper Company, 152 NLRB 973 (1965)" Rochester and Pittsburgh Coal Company, 56 NLRB 1760, 1764(1944).